DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendments of 06/25/2020 have been entered. Claims 1-18 are currently pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/07/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a sealing device” in claims 1 and 10.
“at least one first sealing element” in claims 2 and 11.
“at least one second sealing element” in claims 6 and 15.
“at least one fastening element” in claims 9 and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification has returned the following respective structures for the limitations identified above:
Sealing device 16.
Sealing element 17.
Sealing element 21.
Nut, 0041 line 4.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites the limitation “the first and second contact elements” in line 9. There is insufficient antecedent basis for the limitation in the claim. For examination purposes the limitation will be considered as --a first contact element and a second contact element--. 
Claim 10 recites the limitation “at least one first contact element of the starter and at least one second contact element of the lead” at claim 10 lines 19-20 It is unclear whether these contact elements are the same as or different from the contact elements introduced at line 9. For examination purposes the limitation at lines 19-20 will be considered as --the first and second contact elements--.
Claims 11-18 are rejected for depending upon an indefinite base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-11 and 14-18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by ECKELS (US 6,372,993).
Regarding claim 10, ECKELS discloses a fastening arrangement comprising: 
a sealing enclosure (Fig. 3), the sealing enclosure comprising at least one enclosure element (Fig. 3), wherein the enclosure element has: 
a receiving space (58) in which a first contact element and a second contact element are received (i.a. Figs. 3 and 9), 

a second opening (106), which leads into the receiving space (Fig. 3) and via which the second contact element, electrically connected in the receiving space to the first contact element, is inserted into the receiving space (Fig. 3), and 
a sealing device (26 and 78 taken together), by which the receiving space is sealed watertight by watertight sealing of the first (col. 4 lines 36-41) and second (col. 4 lines 58-59) openings, wherein
the receiving space is configured to accommodate therein a lead (28) for transmitting electric current to a starter for starting an internal combustion engine for a motor vehicle, in which the starter is electrically connected to the lead via the first and second contact elements, the second contact element is different from the starter and provided in addition to the starter and which runs at least partly outside of the starter.
The above underlined limitation is an intended use recitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458 (CCPA 1963). In the instant case, the fastening arrangement of ECKELS is capable of being used for the starter of a motor vehicle.
Regarding claim 11, ECKELS discloses the fastening arrangement as claimed in claim 10.
ECKELS further discloses wherein the sealing device (26 and 78 taken together) has at least one first sealing element (26) for sealing the first opening (32).
Regarding claim 14, ECKELS discloses the fastening arrangement as claimed in claim 10.
ECKELS further discloses wherein a cover (30), which is realized such that the cover is separate from the enclosure element (Fig. 3, inasmuch as Applicant’s disclosed invention) and is connectable in a reversibly detachable manner (via bolts 100) to the enclosure element, wherein the second opening is at least partly closable by the cover (Fig. A below).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (FEEDTHROUGH OPENING)][AltContent: arrow][AltContent: textbox (SECOND OPENING PARTIALLY CLOSEABLE BY THE COVER)][AltContent: arrow][AltContent: arrow][AltContent: textbox (SEALING DEVICE)]
    PNG
    media_image1.png
    761
    595
    media_image1.png
    Greyscale

Figure A Annotations of ECKELS Fig. 3.
Regarding claim 15, ECKELS discloses the fastening arrangement as claimed in claim 14. 
ECKELS further discloses wherein the sealing device (26 and 78 taken together) comprises at least one second sealing element (78), held on the cover (at least by pressure of bolts 100), for sealing the second opening (col. 4 lines 58-59).
Regarding claim 16, ECKELS discloses the fastening arrangement as claimed in claim 15. 
ECKELS further discloses wherein the cover (30) has a feedthrough opening (Fig. A above) for the lead (28).
Regarding claim 17, ECKELS discloses the fastening arrangement as claimed in claim 16.
ECKELS further discloses wherein the second sealing element (78) is designed to seal the lead against the cover (inasmuch as Applicant’s disclosed invention where sealing element 21 surrounds feedthrough opening 22 and 21 is between 22 and cover 20, Fig. 2), and to seal the cover against the enclosure element (inasmuch as Applicant’s disclosed invention where sealing element 21 is inside of cover 20 which mounts to enclosure element, Fig. 2).
Regarding claim 18, ECKELS discloses the fastening arrangement as claimed in claim 10.
ECKELS further discloses wherein the enclosure element has a third opening (end of 56, Fig. 4), which leads into the receiving space (Fig. 3) and via which at least one fastening element (100), for fastening the first contact element to the second contact element (optional limitation), and/or for fastening the sealing enclosure to the starter (col. 5 lines 25-26), is insertable into the receiving space (implied).
The above underlined preamble limitation is considered as functional language. ECKLES discloses all the structural components of the fastening arrangement of a lead, which are read on those of the instant invention. Therefore, the fastening arrangement of a lead of ECKLES is capable of performing the same desired functions as the instant invention having been claimed, namely of attaching a lead to a starter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over SAKURAI (JP 2012-7495) in view of ECKELS (US 6,372,993).
Regarding claim 1, SAKURAI discloses a sealing enclosure for a starter (1) that is connectable to at least one lead (81), comprising: 
at least one enclosure element (Fig. 2), wherein 
the enclosure element has a receiving space (within 84), in which at least one first contact element (36) of the starter (1) and at least one second contact element (implied) of the lead (81, e.g. Fig. 5), the at least one lead being configured to transmit electric current for starting an internal combustion engine for a motor vehicle (pg. 5 para. 3), the second contact element being different from the starter (Fig. 5) and provided in addition to the starter (Fig. 5) and which runs at least partly outside of the starter (Fig. 5), are disposed, the enclosure element has a first opening (Fig. B below), which leads into the receiving space and via which the first contact element is insertable into the receiving space (Fig. B), 
the enclosure element has a second opening (95), which leads into the receiving space (Fig. 5) and via which, for electrically contacting the first contact element to the second contact element (Fig. 5), the second contact element is insertable into the receiving space (Fig. 5), and 
the enclosure element has a sealing device (Fig. B), by which the receiving space is sealed watertight by watertight sealing of the first opening.
SAKURAI further teaches the enclosure for the purpose of ensuring waterproofness and insulation (pg. 1 line 5).
SAKURAI does not disclose the second opening is sealed (e.g. Fig. 5).

an enclosure element has a receiving space (58), in which at least one first contact element (34) and at least one second contact element (i.a. 82) of the lead (28) are disposed, the enclosure element has a first opening (32), which leads into the receiving space and via which the first contact element is insertable into the receiving space (Fig. 5), 
the enclosure element has a second opening (106), which leads into the receiving space (Fig. 3) and via which, for electrically contacting the first contact element to the second contact element (Fig. 3), the second contact element is insertable into the receiving space (Fig. 3), and 
the enclosure element has a sealing device (26 and 78 taken together), by which the receiving space is sealed watertight by watertight sealing of the first (col. 4 lines 36-41) and second (col. 4 lines 58-59) openings which effectively seals the connection between the electrical terminal and the cable from moisture and debris (col. 1 lines 11-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the sealing enclosure of SAKURAI for that taught by ECKELS as the former teaches the enclosure for the purpose of ensuring waterproofness and insulation of the terminal of a starter motor and the latter teaches the sealing enclosure effectively seals the connection between the electrical terminal and the cable from moisture and debris. One would have been motivated to make the substitution to prevent water and debris from inhibiting insulation of the terminal.
[AltContent: textbox (SEALING DEVICE FOR FIRST OPENING)][AltContent: arrow][AltContent: arrow][AltContent: textbox (FIRST OPENING)][AltContent: arrow]
    PNG
    media_image2.png
    961
    1042
    media_image2.png
    Greyscale

Figure B Annotations of SAKURAI Fig. 2.
Regarding claim 2, SAKURAI as modified teaches the sealing enclosure as claimed in claim 1.
SAKURAI as modified currently teaches wherein the sealing device (ECKELS 26 and 78 taken together) has at least one first sealing element (26) for sealing the first opening (32).
Regarding claim 5, SAKURAI as modified teaches the sealing enclosure as claimed in claim 1.
ECKELS previously taught the enclosure element.
ECKELS further teaches a cover (30), which is realized such that the cover is separate from the enclosure element (Fig. 3, inasmuch as Applicant’s disclosed invention) and is connectable in a reversibly 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the sealing enclosure of SAKURAI for that taught by ECKELS as the former teaches the enclosure for the purpose of ensuring waterproofness and insulation of the terminal of a starter motor and the latter teaches the sealing enclosure effectively seals the connection between the electrical terminal and the cable from moisture and debris. One would have been motivated to make the substitution to prevent water and debris from inhibiting insulation of the terminal.
Regarding claim 6, SAKURAI as modified teaches the sealing enclosure as claimed in claim 5.
SAKURAI as modified currently teaches the sealing device (ECKELS 26 and 78 taken together) comprises at least one second sealing element (78), held on the cover (at least by pressure of bolts 100), for sealing the second opening (col. 4 lines 58-59).
Regarding claim 7, SAKURAI as modified teaches the sealing enclosure as claimed in claim 6.
SAKURAI as modified currently teaches wherein the cover (ECKELS 30) has a feedthrough opening (Fig. A above) for the lead (28).
Regarding claim 8, SAKURAI as modified teaches the sealing enclosure as claimed in claim 7.
SAKURAI as modified currently teaches wherein the second sealing element (ECKELS 78) is designed to seal the lead against the cover (inasmuch as Applicant’s disclosed invention where sealing element 21 surrounds feedthrough opening 22 and 21 is between 22 and cover 20, Fig. 2), and to seal the cover against the enclosure element (inasmuch as Applicant’s disclosed invention where sealing element 21 is inside of cover 20 which mounts to enclosure element, Fig. 2).
Regarding claim 9, SAKURAI as modified teaches the sealing enclosure as claimed in claim 1.
ECKELS previously taught the enclosure element.
ECKELS further teaches wherein the enclosure element has a third opening (end of 56, Fig. 4), which leads into the receiving space (Fig. 3) and via which at least one fastening element (100), for fastening the first contact element to the second contact element (optional limitation), and/or for fastening the sealing enclosure to the motor (col. 5 lines 25-26), is insertable into the receiving space (implied).
.

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
The following remarks respond to Applicant’s arguments filed 06/25/2020.
Applicant’s assertion regarding the 102 rejection of claim 10, see pg. 7, have been fully considered but they are not persuasive. Applicant states the rejection is moot due to the amendments to claim 10, but fails to provide any arguments as to why the amended claim is patentable. A starter has not been positively recited in the claim.
Applicant’s arguments regarding the 103 rejection of claim 1, see pgs. 7-8, have been fully considered but they are not persuasive. Applicant argues that the prior art could not possibly disclose or suggest the features “the enclosure element has a receiving space, in which at least one first contact element of the starter and at least one second contact element of the at least one lead … are disposed” 
As evidence that SAKURAI fails to disclose the limitation Applicant merely cites pg. 9 of the non-final office action (pg. 8 para. 2). However, as shown below in Fig. C below, pg. 9 of the office action clearly states SAKURI as disclosing the limitation. Applicant’s position is not understood.
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Non-final clearly states that SAKURAI discloses argued limitation)][AltContent: rect]
    PNG
    media_image3.png
    649
    1338
    media_image3.png
    Greyscale

Figure C Markup of pg. 9 of the non-final action mailed 03/30/2020.
Regarding Applicant’s argument that ECKELS fails to teach the argued limitation because ECKELS teaches a compressor and not a starter, the Examiner notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). ECKELS teaches an enclosure element performing the same function as that of SAKURAI, namely for the purpose of ensuring waterproofness and insulation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK L GREENE whose telephone number is (571)270-7555.  The examiner can normally be reached on M-F 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on (571) 270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK L. GREENE/Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747